                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

RYAN KENNETH RANDALL,               )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 CV419-084
                                    )
THE CITY OF SAVANNAH, GA.,          )
et al.                              )
                                    )
      Defendants.                   )

                                  ORDER

      Pro se plaintiff Ryan Kenneth Randall has filed this 42 U.S.C. § 1983

action alleging that his constitutional rights were violated when he was

arrested for disorderly conduct after a dispute about whether he was required

to acquire a permit to play his bagpipes in public and accept “donations.” See

doc. 1. He also seeks leave to pursue his case in forma pauperis. See doc. 2.

His motion, however, does not provide adequate information for the Court to

evaluate his request. He must supplement it or pay the Court’s filing fee.

      Randall’s form motion does not identify any employer, states only that

his gross income “varies,” and omits any information on any other sources of

income. See doc. 2 at 1. In the section of the form seeking disclosure of his

regular expenses, he has simply responded “[n]o house.” Id. at 2. Finally,

he discloses that he has very limited funds available in a checking or savings
account and credit card debt.    Id.   The Court simply cannot determine

whether he is indigent based on that limited information.

      “[A] litigant whose filing fees and court costs are assumed by the

public . . . lacks an economic incentive to refrain from filing frivolous,

malicious, or repetitive lawsuits.” Neitzke v. Williams, 490 U.S. 319, 324

(1989). Courts thus deploy appropriate scrutiny. See Hobby v. Beneficial

Mortg. Co. of Va., 2005 WL 5409003 at *7 (E.D. Va. June 3, 2005) (debtor

denied IFP status where, although she was unable to find employment as

a substitute teacher, she had not shown she is unable to work and earn

income in other ways); In re Fromal, 151 B.R. 733, 735 (E.D. Va. 1993)

(denying IFP application where debtor was licensed attorney and

accountant and she offered no reason why she cannot find employment),

cited in In re Zow, 2013 WL 1405533 at * 2 (Bkrtcy. S.D. Ga. Mar. 4, 2013)

(denying IFP to “highly educated” bankruptcy debtor who, inter alia, had

“not shown he is physically unable to work or earn income in other

ways.”); Nixon v. United Parcel Serv., 2013 WL 1364107 at *1-2 (M.D. Ga.

Apr. 3, 2013) (court examined income and expenses on long-form IFP

affidavit and determined that plaintiff in fact had the ability to pay the

court’s filing fee).

                                       2
     While a plaintiff need not be absolutely destitute in order to proceed

IFP, Adkins v. E.I. Dupont de Nemours, 335 U.S. 331, 339 (1948), the fact

that financing his own litigation may cause some difficulty is not sufficient

to relieve a plaintiff of her obligation to pay his own way where it is

possible to do so without undue hardship. Thomas v. Secretary of Dep’t of

Veterans Affairs, 358 F. App’x 115, 116 (11th Cir. 2009) (the Court has

wide discretion in ruling on IFP application, and should grant the privilege

“sparingly” in civil cases for damages). Two important points must be

underscored. First, proceeding IFP is a privilege, not an entitlement. See

Rowland v. Cal. Men's Colony, Unit II Men's Advisory Council, 506 U.S.

194, 198 (1993). And second, courts have discretion to afford litigants IFP

status; it’s not automatic. 28 U.S.C. § 1915(a)(1) (courts “may authorize

the commencement” of IFP actions); Denton v. Hernandez, 504 U.S. 25, 31

(1992); see also Marceaux v. Democratic Party, 79 F. App’x 185, 186 (6th

Cir. 2003) (no abuse of discretion when court determined plaintiff could

afford to pay the filing fee without undue hardship because he has no room

and board expenses, owns a car, and spends the $250.00 earned each

month selling plasma on completely discretionary items); Lee v.

McDonald's Corp., 231 F.3d 456, 458 (8th Cir. 2000) (the decision of

                                     3
whether to grant or deny IFP status under 28 U.S.C. § 1915 is

discretionary).

     Accordingly, Randall must supplement his motion to proceed IFP or

pay the Court’s filing fee. He is DIRECTED to either pay or submit a

supplement to his motion, providing all the required information, within 30

days of the date of this Order.   Failure to comply will result in a

recommendation of dismissal on abandonment grounds. See Fed. R.

Civ. P. 41. The Clerk is DIRECTED to include a blank copy of the Court’s

IFP (Form AO 240) motion form with this Order for Randall’s convenience.

     SO ORDERED, this 18th day
                             y of April, 2019.

                                  _____
                                  ______________________________________
                                     __________
                                             _ ________
                                                     ______
                                                     __
                                                      _ ______
                                                            _ __
                                                              _ ________
                                  CHRISTOP  PHER L. RAY
                                  CHRISTOPHER
                                  UNITED STATES MAGISTRATE
                                                     MAGISTRA  ATE JUDGE
                                                                       J
                                  SOUTHERN DISTRICT OF GEORGIA




                                    4
